Citation Nr: 1534991	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder, and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder (MDD), and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1974, May 1976 to June 1976, and from March 1978 to February 1981.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

With respect to the Veteran's claim for service connection for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD and depression, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized accordingly.

In July 2015, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, MDD, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 1997 rating decision denied entitlement to service connection for an acquired psychiatric disorder claimed as PTSD and depression.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the February 1997 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied the claim for service connection for an acquired psychiatric disorder claimed as PTSD and depression is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §20.1103 (2014).  

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 1131, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO reopened and addressed the matter of service connection for an acquired psychiatric disorder to include PTSD and depression on the merits in the September 2009 rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett, Jackson, Winters, supra.

The Veteran initially submitted a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD and depression in August 1996.  A February 1997 rating decision denied the claim on the basis that the Veteran did not have a diagnosis of a chronic psychiatric disorder to include PTSD.  The Veteran did not timely appeal the February 1997 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2014).  Service connection for an acquired psychiatric disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The evidence added to the claims file since the last final denial includes a diagnosis of PTSD, depression, MDD, and anxiety.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for an acquired psychiatric disorder to include PTSD, depression, MDD, and anxiety is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder to include PTSD, depression, MDD, and anxiety is reopened is reopened.  To that extent only, the claim is allowed.


REMAND

The Veteran has contended that service connection is warranted for an acquired psychiatric disorder, to include PTSD, depression, MDD, and anxiety based on an in-service event.  The Veteran asserts that while he was stationed aboard the USS Forrestal (CV 59), he witnessed an air crash that killed one pilot and another crash in which the pilot had to eject from the plane suffering injuries.  The Veteran also reported that there was also a fire and flood onboard the ship.  The Veteran stated that these incidents are the cause of his PTSD and continue to cause him stress in life.  

In March 9, 2012 and August 19, 2013, Formal Findings of a lack of information required to corroborate stressor(s) associated with the Veteran's claim were completed.  It was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Board finds that the claims file contains evidence submitted by the Veteran that is sufficient to verify the Veteran's claimed stressors.  On April 4, 1978, the day the Veteran joined the ship, there was a fire on the ship that the Veteran helped put out.  During the month of May 1978, the Veteran reported there was a flood aboard the USS Forrestal (CV 59).  On June 24, 1978, the Veteran reports that he witnessed Lt. Cmdr. Anderson's plane crash into the sea resulting in his death and subsequent burial at sea.  In that same month, another pilot suffered injuries after ejecting from his aircraft before his plane crashed.  Additionally, while the claims file contains some copies of deck logs submitted by the Veteran, there is no evidence in the record that the RO has attempted to obtain the deck logs for the USS Forrestal (CV 59).  

As the Veteran has provided the time frame and duty location of the above stressors, upon remand, the RO should attempt to verify the aforementioned stressors, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process.  Additionally, on remand, the RO should contact the National Archives and Records Administration (NARA), the Department of the Navy, the Joint Services Records Research Center (JSRRC), and any other appropriate facility, to attempt to obtain the complete deck logs for the USS Forrestal (CV 59) for the period from January 1970 to January 1971.
If the claimed stressors can be corroborated, the Veteran should be scheduled for a VA psychological examination to determine whether he has a current psychiatric disorder that is related to his military service.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Contact the NARA, the Department of the Navy, the JSRRC, and/or any other appropriate facility to request complete deck logs for the USS Forrestal (CV 59) from April 1978 through January 1979.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3.  Based on the information provided by the Veteran regarding stressors he experienced aboard the USS Forrestal (CV 59), the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the report of a fire onboard the ship on April 8, 1978, a flood onboard ship on May 10, 1978, witnessing the plane crash and death of Lt. Cmdr. Anderson on June 24, 1978, and the plane crash and ejection of another pilot as a result of the crash in June 1978.
4.  Upon acknowledgment of any verifiable stressors, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder including PTSD, depression, MDD, and anxiety.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has PTSD due to stressors experienced during service, to include his experiences while stationed aboard the USS Forrestal (CV 59), or that any other acquired psychiatric disorder had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


